DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a system comprising: a hub transceiver configured to be communicatively coupled to a first network node via an optical communications network; and a plurality of edge transceivers, wherein each of the edge transceivers is configured to be communicatively coupled to a respective second network node, and to the hub transceiver, wherein the hub transceiver is operable to: transmit, over a first communications channel, a first message to each of the edge transceivers, wherein the first message comprises an indication of available optical subcarriers and availability to set up a communication service using multiple non- contiguous optical subcarriers, receive, from at least one of the plurality of edge transceivers, a service request identifying a selected subset of the available optical subcarriers, the selected subset including a first optical subcarrier and a second optical subcarrier with the first optical subcarrier and the second optical subcarrier being non-contiguous, transmit, over a second communications channel, a second message to indicate either a success or a failure of each respective service request, receive, via the selected subset of the available optical carriers, data from the second network node that is communicatively coupled to the edge transceiver, and wherein at least one of the edge transceivers is operable to: upon receiving the second message indicating the success of the service request, transmit, using the selected subset of available optical subcarriers, data from the second network node that is communicatively coupled to the edge transceiver to the first network node via the hub transceiver.
Specifically, the closest prior art identified by Examiner, e.g.                              US 20200235840 A1, US 20190363789 A1, US 20190165865 A1, US 20180091251 A1, US 20170237518 A1, US 20150365172 A1, US 20150304743 A1, US 20140219661 A1, US 20120087664 A1, US 20110236013 A1, US 20040120705 A1, US 20030072052 A1, US 20030002776 A1, US 20020181042 A1, US 20020165962 A1, and US 5612806 A, each fail to teach allocation of network resources via messaging between an edge nopde and a hub node where only available non-contiguous subcarriers are allocated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637